By the Coitrt.
Berry, J.
We see no ground for disturbing the order by which the attachment in this case was vacated.
The question presented was a question of intent, and the reasons assigned by the court below for its determination are quite satisfactory to our minds. As the memorandum contain*413ing those reasons forms part of the return and appears in the report of this case, it is unnecessary to repeat it here. The court below has acted upon what seems to us to be a correct idea of the law, namely, that under such circumstances as are presented by this case; the fact that an insolvent debtor is about to sell- for a fair price his property consisting of an exempt homestead, and other real estate, with the purpose and intent to apply all the proceeds, less a part of the price received for his homestead, to pay his just debts owing to a portion of his creditors, affords no just ground for inferring that he is about to dispose of such property with the intent to defraud other creditors.
It is urged, however, that it would appear from the memorandum referred to that the court below only considered defendant’s alleged intention to defraud his creditors, while the grounds of attachment stated in the affidavit upon which the writ was allowed, and which were supported by the additional affidavits used upon the hearing of the motion to vacate, are that defendant is about to dispose of his property with the intent “ to delay,” as well as to defraud his creditors.
It is true that the memorandum is in terms confined to a consideration of the question of intention to defraud, but the order made is general, and vacates the attachment generally.
• The presumption must, then, be that the court below considered all the grounds urged for and against the attachment.
Indeed it seems to us that the same course of reasoning which (as the memorandum shows) led the court to the conclusion that there was no evidence of intention to defraud creditors, leads also to the conclusion that there was no evidence of intention to delay creditors in any sense in which the word “ delay ” is employed in the statute. Certainly the statutory intent to delay*is not to be inferred from a contemplated sale of property with intent to apply the proceeds to *414the payment of just debts other than those owing to the plaintiff, or other particular creditors, or from the contemplated sale of an exempt homestead with intent to retain the whole or a portion of the proceeds thereof.
It is not sufficient that the payment of one creditor may have the effect to delay the payment of others by exhausting the means of payment. It is the intent to delay the latter which is important.
Order affirmed.